Case 7:19-cv-11843-CS Document 31 Filed 02/26/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
MATTHEW LOUIS MERCADO, Case No. 19-cv-11843(CS)

 

Plaintiff,
PROTECTIVE ORDER

-against-

NEW WINDSOR N.Y. P.D. 12533,

DET. FRANK VOLPE,

DET. KEVIN MOORE and

OFFICER CHRISTOPHER DiLORENZO,

Defendants.

 

xX

 

WHEREAS, the parties seek to ensure that the confidentiality of the documents already
produced to the plaintiff in his underlying criminal prosecution by the Orange County District
Attorney’s office and information remains protected; and

WHEREAS, good cause therefore exists for the entry of an order pursuant tof Rule 26(c) of
the Federal Rules of Civil Procedure;

THE COURT HEREBY ORDERS THAT:

l. “Confidential Materials” shall mean records from the Orange County District
Attorneys office already produced in the underlying criminal prosecution of the Plaintiff Matthew
Mercado which may include records from (a) Town of New Windsor Police Department; (b) Town
of Newburgh Police Department; (c) New York State Police; (d) City of Newburgh Police

and
Department; (e) the Orange County District Attorney; (f) plaintiffs medical records; | (g) a list that

identifies plaintiff’s prior arrests by date of arrest, charge(s) and disposition, including all sealed

 

2. As used herein, "Producing Party" shall mean the party requesting that a particular
 

Case 7:19-cv-11843-CS Document 31 Filed 02/26/21 Page 2 of 4

document or the information contained therein be deemed confidential, and "Receiving Patty" shall
mean any party who is not the "Producing Party," as defined herein, for that document or
information.

3. A Receiving Party and that party's attorneys shall not use Confidential Materials
produced in discovery in the Action for any purpose other than the evaluation, preparation,
presentation or settlement of claims or defenses in the Action.

4. The Receiving Party or Attorneys for a Receiving Party shall not disclose the
Confidential Materials to any person other than a party, an attorney of record for that party, or any

member of the staff of that attorney's office, except under the following conditions:

a. Disclosure may also be made to an expert or consultant who
has been retained or specially employed by a party or party's
attorneys in anticipation of litigation or preparation for trial of
the Action, to a witness at a deposition or in preparation for
testimony at a deposition or trial, or to the Court.

b. Before any disclosure is made to a person listed in
subparagraph (b) above (other than to the Court or to a witness
at a deposition), the Receiving Party's attorney shall provide
each such person with a copy of this Protective Order, and such
person shall consent in writing, in the form annexed hereto as
Exhibit A, not to use the Confidential Materials for any
purpose other than in connection with the prosecution, defense,
or settlement of the Action and not to make further disclosure
of the Confidentia! Materials, except in testimony taken in the
Action. The attorneys for a Receiving Party making such
disclosure shall retain the signed consent and furnish a copy to
the Producing Party's attorney upon request at a deposition or
immediately before trial, although the name of an expert that
the Receiving Party does not intend to call as a trial witness
may be redacted from such a consent before it is produced.

Cc. Disclosure of medical records deemed "Confidential" under
this Protective Order may also be made to any individual who
provided the treatment described in the records or to a member

 
Case 7:19-cv-11843-CS Document 31 Filed 02/26/21 Page 3 of 4

of the staff of the hospital, doctor's office, or medical provider
where the treatment was rendered,

5. The Producing Party or its counsel may designate deposition exhibits or portions of
deposition transcripts as Confidential either by: (a) indicating on the record during the deposition
that a question relates to Confidential Materials, in which event the reporter will bind the transcript
of the designated testimony in a separate volume and mark it as "Confidential Information
Governed by Protective Order;" or (b) notifying the reporter and all counsel of record, in writing,
within 30 days after a deposition has concluded, of the specific pages and lines of the transcript
that are to be designated "Confidential," in which event all counsel receiving the transcript will be
responsible for marking the copies of the designated transcript in their possession or under their
control as directed by the Producing Party or that party's counsel.

6. If a Receiving Party objects to the designation of any Confidential Materials as
confidential, he or she shall state such objection in writing to counsel for the Producing Party, and
counsel shall in good faith attempt to resolve such conflict. If the conflict cannot be resolved
among counsel, the objecting party shall, within 45 days of the initial objection, request the Court
to remove the designation. Any such materials or information shall be treated as Confidential until
the parties resolve the conflict or the Court issues its ruling regarding the conflict.

7. Any party secking to file papers with the Court that incorporate Confidential
Materials or reveal the contents thereof shall first make an application to the Court for permission
to file under seal the specific portions of those papers disclosing Confidential Materials and shall
indicate whether any other party objects to that request. No materials shall be fited under seal
unfess the Court has issued an order approving the filing, in which event the filing shall follow the
District Court rules applicable to filing under seal.

8, Nothing in this Protective Order shall be construed to limit a Producing Party's use

3

 
Case 7:19-cv-11843-CS Document 31 Filed 02/26/21 Page 4 of 4

of its own Confidential Materials in any manner, or to limit the use of Confidential Materials or
their contents to the extent that they are publicly available or have been provided to a party through
other lawful means, such as a FOIL request.

9, This Protective Order will survive the termination of the litigation and will continue
to be binding upon all persons to whom Confidential Materials are produced or disclosed. All
documents or information that have been deemed confidential pursuant to this order, including all
copies and non-conforming copies thereof, shall remain confidential for all time. Once the Action
has been resolved, including all appeals, the Confidential Materials, including all copies and non-
conforming copies thereat: shall not be used by the Receiving Party for any purpose without prior
Court approval.

10. The Court will retain jurisdiction over all persons subject to this Protective Order to
the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any
contempt thereof. Additionally, the Court reserves the right, in its sole discretion, to modify this
Protective Order at any time.

SO ORDERED:

 

HON. CATHY SEIBEL
United States District Judge

Dated: White Plains, New York ‘
ee 25, 2021 The Clevk f Cont w [uypect telly
Arrectes B Ark & Lopy
Mx, prtechve Onda p

PlasnKoy -
